Exhibit 10.1

 

*                 A request for confidential treatment has been made with
respect to portions of the following documents that are marked with
[*CONFIDENTIAL*].  The redacted portions have been filed separately with the
Securities and Exchange Commission.

 

First Amendment to the Agreement for Distribution of Products

 

The Agreement for Distribution of Products dated September 26, 2006 between
Whole Foods Market Distribution, Inc., a Delaware corporation and United Natural
Foods, Inc., a Delaware corporation (the “Agreement”) is hereby amended
effective June 2, 2010 (the “Amendment Date”).

 

All terms not defined herein shall have the meaning set forth in the Agreement. 
The parties agree as follows:

 

1.                                       Section 1 is deleted in its entirety
and replaced with the following:

 

“1.                                 Term.  This Agreement shall have an initial
term of fourteen years (the “Term”) commencing as of September 26, 2006 (the
“Effective Date”).”

 

2.                                       Section 3(a) is hereby deleted in its
entirety and replaced with the following:

 

“(a)                                                      The pricing terms set
forth in this Agreement will remain in effect as long as WFM uses UNFI as its
“Primary Distributor.”  WFM is deemed to have used UNFI as its Primary
Distributor if the following two conditions are met:  (i) each WFM Region
excluding [*CONFIDENTIAL*] and all WFM Stores outside the continental United
States) purchases [*CONFIDENTIAL*] in Products per “WFM Fiscal Year” (as
identified on Exhibit A) as were purchased in [*CONFIDENTIAL*]; and (ii) if
[*CONFIDENTIAL*] of the aggregate dollar amount of Product purchases by all WFM
Stores (excluding [*CONFIDENTIAL*] and all WFM Stores outside the continental
United States) from wholesale natural grocery distributors during a WFM Fiscal
Year are made from UNFI Parties.  Orders submitted to the UNFI Parties for
Products that are out of stock (“OOS”) will be included in the calculation as
purchases from UNFI Parties for determining whether both (a)(i) and (a)(ii) have
been satisfied.  The following purchases by WFM Stores are not considered to be
purchases from a wholesale natural grocery distributor and therefore will not be
included in determining the dollar amount of WFM Store product purchases for
purposes of this Section 3(a)(ii): (A) purchases by WFM Stores from WFM or any
of its affiliates or subsidiaries (collectively, the “WFM Parties”), including,
but not limited to, purchases from a WFM distribution center, (B) purchases by
WFM Store from the manufacturer of a product, (C) purchases by WFM Stores from
non natural grocery distributors including, but not limited to, broad-line food
service distributors, non-food distributors and specialty distributors such as
but not limited to cheese, produce, meat, seafood, or alcoholic beverage
distributors.  If at any time UNFI believes that WFM has not satisfied the
conditions set forth in Section 3(a)(i) or 3(a)(ii), UNFI will notify WFM in
writing.  WFM will have 3 WFM Periods from receipt of such notice to adjust
purchases to meet the requirements.  If WFM fails to cure the noncompliance in 3
WFM Periods (calculated on a consecutive 13 WFM Period basis) from the receipt
of notice, UNFI’s sole remedy will be to renegotiate the “Gross Profit Margin
Percent” identified on Exhibit B.”

 

--------------------------------------------------------------------------------


 

3.                                       Section 3 is amended to add the
following as Section 3(e):

 

“(e)                            The parties agree that if UNFI purchases the
assets or equity and/or otherwise assumes the rights and/or obligations of any
entity which, at the time of such purchase/assumption, is providing products
directly to WFM and/or acting as a distributor of other parties’ products to
WFM, then the following provisions shall apply during the remainder of the term
of this Agreement: (i) if the products being supplied to WFM by such entity are
the same or similar to the Products currently being provided by UNFI to WFM,
then WFM may choose to bring such products under the definition of Products and
require UNFI to sell such products under the terms of this Agreement, including
without limitation WFM’s purchase obligations set forth in Section 3(a) and
UNFI’s pricing obligations set forth in Section 7(a) and (ii) if the products
being supplied to WFM by such entity are not the same or similar to the Products
currently being provided by UNFI to WFM, then UNFI and WFM may choose to
negotiate in good faith to include such products under the terms of this
Agreement, with such changes as may be necessary or appropriate due to the
nature of the products being included.”

 

4.                                       Section 6(e) is deleted in its entirety
and replaced with the following:

 

“(e)                            WFM Responsibility for Inventory.

 

(i)                                     Termination of Private Label SKU or
Control Label SKU.  Except for (x) Rejected Inventory, (y) inventory that is out
of date or damaged or in unacceptable condition due to UNFI’s acts or omissions
including, but not limited to, improper storage, improper rotation, improper
ordering, damage incurred during transportation by UNFI or its designees or
(z) missing, short or lost Product (shrink), if WFM terminates a Private Label
SKU or a Control Label SKU, WFM will be responsible for and will reimburse UNFI
for the applicable Private Label SKU or Control Label SKU inventory held by UNFI
not to exceed the greater of (i) a 90 day supply based upon the WFM Locations’
past purchasing practices, or, if a new Product, projections provided in writing
by WFM, or (ii) the supplier’s minimum order quantity.  If WFM instructs UNFI to
destroy a Private Label SKU or a Control Label SKU held in inventory, UNFI will
promptly arrange for the destruction of the applicable Products and will
promptly provide WFM with a certificate of destruction covering all applicable
Products.

 

(ii)                                  Overstock and Short-Dated Private Label
SKU or Control Label SKU.  Subject to Section 6(e)(i) and UNFI’s compliance with
the Code Date Policy, each party’s responsibility for overstocks and short-dated
Private Label SKUs and Control Label SKUs is set forth on Exhibit H and is based
on the amount of notice given to WFM and the level of inventory held by UNFI not
to exceed the greater of (x) a 90 day supply based upon the WFM Locations’ past
purchasing practices, or, if a new Product, projections provided in writing by
WFM, or (y) the supplier’s minimum order quantity.”

 

5.                                       The Agreement is amended to add a
Section 6(g) that reads as follows:

 

“(g)                           [*CONFIDENTIAL*].   [*CONFIDENTIAL*].  All items
that require breakdown or “fingerprinting”, as defined in Exhibit J (“UNFI
Unloading Policy”) will be assessed

 

--------------------------------------------------------------------------------


 

the same fees as all other items received at UNFI, pursuant to UNFI’s applicable
fee schedules.  [*CONFIDENTIAL*]

 

6.                                       Section 7(a)(iii) is deleted in its
entirety and replaced with the following:

 

“(iii)                         EDLC Program.   Certain Products will be included
in a new program known as the WFM Everyday Low Cost Program (the “EDLC
Program”).  A Product will be included in the EDLC Program if WFM and the
Product supplier or manufacturer agrees upon an every day low cost (an “EDLC
Cost”) for a Product that is resold by UNFI to WFM Locations (“EDLC Products”). 
If a bulk Product meets the criteria set forth on Exhibit I, the bulk Product
will be included in the EDLC Program.  For EDLC Products, the invoice price (the
“EDLC Invoice Price”) will equal [*CONFIDENTIAL*].  A Freight Charge will not be
applied to Products that include freight in the EDLC Cost.  UNFI will report to
the supplier or manufacturer the applicable EDLC Product sales and deduct from
or credit to the supplier or manufacturer the appropriate EDLC reconciliation
amount (the “EDLC Reconciliation Amount”).  The EDLC Reconciliation Amount will
be equal to [*CONFIDENTIAL*].  The parties will work together to create forms
and procedures to support the EDLC Program, including, but not limited to, a WFM
EDLC Reconciliation Process and a WFM EDLC Program Form. WFM may change the
amount of the [*CONFIDENTIAL*] at any time by giving UNFI written notice.  The
foregoing change will be reflected in the next EDI cost files transmitted to WFM
and the new [*CONFIDENTIAL*] becomes effective at the start of the next UNFI
Pricing Period for such EDI cost files, not to exceed nine weeks.”

 

7.                                       Section 8(a) is deleted in its entirety
and replaced with the following:

 

“(a)                            Purpose.  The parties acknowledge that UNFI may
realize income from sales of Products to WFM Locations through various means
including, but not limited to, (i) [*CONFIDENTIAL*] and (ii) [*CONFIDENTIAL*].
[*CONFIDENTIAL*].  UNFI represents to WFM that it will not attempt to circumvent
the intent of this Section 8.”

 

8.                                       The following sentence is added to the
end of Section 8(b):

 

[*CONFIDENTIAL*].

 

9.                                       The first sentence of
Section 8(c)(i)(y) is deleted in its entirety and replaced with the following:

 

“Total Cost of Goods Sold” means [*CONFIDENTIAL*].

 

10.                                 The following language is added to the end
of Section 8(d):

 

[*CONFIDENTIAL*].

 

11.                                 The sentence in Section 10(d) that reads:
[*CONFIDENTIAL*] is hereby deleted and replaced with the following:
[*CONFIDENTIAL*]

 

--------------------------------------------------------------------------------


 

12.                                 Section 12 is deleted in its entirety and
replaced with the following:

 

“12.                           Fill Rate.  UNFI agrees to use commercially
reasonable efforts to maintain a “fill rate” for each UNFI DC of at least
[*CONFIDENTIAL*] meaning that [*CONFIDENTIAL*]  or more of Products ordered by
WFM Locations will be delivered on time and in good condition with the correct
invoice and selection of Products.  UNFI will provide a report to WFM once a
week by UNFI DC of the actual dollar amount of Product filled and delivered on
time by that UNFI DC and the dollar amount of the Products that would have been
filled and delivered if that UNFI DC had a 100% fill rate.  UNFI guarantees a
“Minimum Fill Rate” of [*CONFIDENTIAL*] for each UNFI DC, excluding Products
that are unable to be procured because of events outside UNFI and UNFI’s
supplier’s reasonable control such as Acts of God, supplier strikes or national
emergencies (“Applicable Products”).  If any given UNFI DC fails to meet the
Minimum Fill Rate for [*CONFIDENTIAL*] consecutive weeks, every week following
until that UNFI DC meets the Minimum Fill Rate for a week, UNFI will pay each
WFM Location affected (i.e. serviced by that UNFI DC) an amount equal to
[*CONFIDENTIAL*] of the difference between the [*CONFIDENTIAL*] times the dollar
amount of Products ordered that week and the dollar amount of the Products
actually delivered pursuant to those orders (“Fill Rate Penalty Fee”).

 

For example, if a UNFI DC fails to meet the Minimum Fill Rate for
[*CONFIDENTIAL*]  weeks in a row, each WFM Location that placed orders for
Products from the UNFI DC that were due to be delivered during the
[*CONFIDENTIAL*]  week would be entitled to a payment calculated as follows.  If
the dollar amount of Applicable Products received by the WFM Location from the
UNFI DC during week [*CONFIDENTIAL*] was $90,000 and there were $100,000 of
Products ordered in corresponding purchase orders that were due to be delivered
that week, the resulting fill rate would be [*CONFIDENTIAL*] for that WFM
Location for that week.  The difference between the actual fill rate dollar
amount that week ($90,000) and the Minimum Fill Rate dollar amount
[*CONFIDENTIAL*].   UNFI would owe that WFM Location a payment equal to
[*CONFIDENTIAL*].

 

13.                                 Section 13(a) is deleted in its entirety and
replaced with the following:

 

“(a)          Select Nutrition. If the total purchase price of Select Nutrition
Product ordered (including OOS products meets the $[*CONFIDENTIAL*] minimum
order amount, UNFI will ship the Select Nutrition Products without a shipping
fee. If WFM does not order the above minimum amount of Select Nutrition
Products, WFM will be charged the cost of shipping to be a minimum of
$[*CONFIDENTIAL*]. The new $[*CONFIDENTIAL*] minimum and effective cost of
freight charges imposed will not take place until 6 months after the Amendment
Date. Until such time the prevailing contract language and $[*CONFIDENTIAL*]
minimum will continue.”

 

14.                                 Section 15 is amended to add the following
as Section 15(f):

 

“(f)                              Promotions Administration.

 

--------------------------------------------------------------------------------


 

(i)                                     Administration Activity. 
[*CONFIDENTIAL*].

 

(ii)                                  Administration Fee.  [*CONFIDENTIAL*].

 

15.                                 Section 18(b) is deleted in its entirety and
replaced with the following:

 

“(b)         WFM Indemnity.  WFM shall indemnify, defend and hold harmless UNFI
and its parent, subsidiaries and affiliates, together with their stockholders,
general and limited partners, members, managers, directors, officers, employees,
agents, representatives, successors and assigns from and against any and all
Liabilities arising out of, relating to or otherwise based upon (i) any actual
or alleged violation by WFM of any federal, state or local law, including any
statute, ordinance, administrative order, rule or regulation; (ii) any
negligence or willful misconduct of WFM or any of its employees or agents;
(iii) the breach or alleged breach of any term of this Agreement; (iv) WFM’s
failure to purchase UNFI’s Private Label SKU inventory and/or Control Label SKU
inventory on condition that UNFI is in compliance with Section 6 of the
Agreement and UNFI has no greater than (x) a 90 day supply of the Product based
upon the WFM Locations’ past purchasing practices, or, if a new Product,
projections provided in writing by WFM, or (y) the Product supplier’s minimum
order quantity; and (v) the employment, presence or activities of WFM or its
employee or contractor on any UNFI premises related to this Agreement
(including, but not limited to, all personal injury, wage and hour, wrongful
termination, harassment, discrimination, workers compensation, disability, tort,
strict liability or contract claims or demands).”

 

16.                                 Section 23(e) of the Agreement is deleted in
its entirety and replaced with the following:

 

“(e)                            Amendment; Assignment; Binding Effect.  This
Agreement may not be amended or modified except by a writing signed by an
authorized officer of each party specifically referencing this Agreement and the
intent to amend or modify.  It is agreed that neither party shall transfer or
assign this Agreement or any part hereof or any right arising hereunder, by
operation of law or otherwise, without the prior written consent of the other
party.  A “Change of Control” shall be deemed to be an assignment for purposes
of this Agreement.  Any purported assignment (including a Change of Control)
without consent shall be void and of no force or effect.  Subject to the
foregoing, this Agreement shall be binding on the respective parties and their
permitted successors and assigns.  A “Change of Control” means (A) any
transaction or series of related transactions in which a party or group, acting
in concert, acquires beneficial ownership of more than 50% of the equity
interests in a party or its direct or indirect parent, or (B) a merger or
consolidation of another entity with or into a party or its direct or indirect
parent, with the effect that any third party becomes beneficial owner of more
than 50% of the equity interests of a party or its direct or indirect parent. 
Notwithstanding anything to the contrary stated above, WFM may assign this
Agreement to any direct or indirect affiliate (whether or not such assignment
results in a Change of Control) without obtaining the consent of UNFI.”

 

17.                                 The Agreement is amended to add a
Section 23(o) that reads as follows:

 

--------------------------------------------------------------------------------


 

“(o)                           Third-Party Outsourcing.    UNFI shall not
outsource any internal functions or services that would result in a direct or
indirect pass-through charge to Product manufacturers or suppliers without the
prior written consent of WFM.  For example, third-party transportation, customer
service, IT and accounting.”

 

18.                                 The Agreement is amended to add a
Section 23(p) that reads as follows:

 

“(p)                           Without the prior written consent of WFM, UNFI
shall not [*CONFIDENTIAL*] Nothing in this section shall prevent UNFI from
adjusting costs to reflect government mandates.

 

19.                                 Exhibit A is deleted in its entirety and
replaced with the attached Exhibit A.

 

20.                                 Exhibit B is deleted in its entirety and
replaced with the attached Exhibit B.

 

21.                                 Exhibit C is amended to add the attached
addendum for the Southern Pacific Region Stores located in the state of Hawaii.

 

22.                                 This Amendment may be executed in any number
of counterparts, each of which will be deemed an original and all of which
together will constitute one and the same instrument. Fax, email and other
electronic transmissions are considered originals for all purposes.

 

23.                                 All other terms of the Agreement shall
remain in full force and effect

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

The parties have entered into this First Amendment as of the date set forth in
the opening paragraph.

 

Whole Foods Market Distribution, Inc.,

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

 

Walter Robb, CEO

 

 

 

 

 

 

 

 

 

United Natural Foods, Inc.

 

 

 

 

By:

 

 

 

 

Steven L. Spinner, President and CEO

 

 

 

--------------------------------------------------------------------------------


 

Whole Foods Market

Exhibit A Fiscal Period Calendar

 

Period

 

Week

 

Fiscal 2006

 

Fiscal 2007

 

Fiscal 2008

 

Fiscal 2009

 

Fiscal 2010

 

Fiscal 2011

1

 

1

 

10/02/05

 

10/01/06

 

10/07/07

 

10/05/08

 

10/04/09

 

10/03/10

 

 

2

 

10/09/05

 

10/08/06

 

10/14/07

 

10/12/08

 

10/11/09

 

10/10/10

 

 

3

 

10/16/05

 

10/15/06

 

10/21/07

 

10/19/08

 

10/18/09

 

10/17/10

 

 

4

 

10/23/05

 

10/22/06

 

10/28/07

 

10/26/08

 

10/25/09

 

10/24/10

2

 

5

 

10/30/05

 

10/29/06

 

11/04/07

 

11/02/08

 

11/01/09

 

10/31/10

 

 

6

 

11/06/05

 

11/05/06

 

11/11/07

 

11/09/08

 

11/08/09

 

11/07/10

 

 

7

 

11/13/05

 

11/12/06

 

11/18/07

 

11/16/08

 

11/15/09

 

11/14/10

 

 

8

 

11/20/05

 

11/19/06

 

11/25/07

 

11/23/08

 

11/22/09

 

11/21/10

3

 

9

 

11/27/05

 

11/26/06

 

12/02/07

 

11/30/08

 

11/29/09

 

11/28/10

 

 

10

 

12/04/05

 

12/03/06

 

12/09/07

 

12/07/08

 

12/06/09

 

12/05/10

 

 

11

 

12/11/05

 

12/10/06

 

12/16/07

 

12/14/08

 

12/13/09

 

12/12/10

 

 

12

 

12/18/05

 

12/17/06

 

12/23/07

 

12/21/08

 

12/20/09

 

12/19/10

4

 

13

 

12/25/05

 

12/24/06

 

12/30/07

 

12/28/08

 

12/27/09

 

12/26/10

 

 

14

 

01/01/06

 

12/31/06

 

01/06/08

 

01/04/09

 

01/03/10

 

01/02/11

 

 

15

 

01/08/06

 

01/07/07

 

01/13/08

 

01/11/09

 

01/10/10

 

01/09/11

1st Qtr

 

16

 

01/15/06

 

01/14/07

 

01/20/08

 

01/18/09

 

01/17/10

 

01/16/11

5

 

17

 

01/22/06

 

01/21/07

 

01/27/08

 

01/25/09

 

01/24/10

 

01/23/11

 

 

18

 

01/29/06

 

01/28/07

 

02/03/08

 

02/01/09

 

01/31/10

 

01/30/11

 

 

19

 

02/05/06

 

02/04/07

 

02/10/08

 

02/08/09

 

02/07/10

 

02/06/11

 

 

20

 

02/12/06

 

02/11/07

 

02/17/08

 

02/15/09

 

02/14/10

 

02/13/11

6

 

21

 

02/19/06

 

02/18/07

 

02/24/08

 

02/22/09

 

02/21/10

 

02/20/11

 

 

22

 

02/26/06

 

02/25/07

 

03/02/08

 

03/01/09

 

02/28/10

 

02/27/11

 

 

23

 

03/05/06

 

03/04/07

 

03/09/08

 

03/08/09

 

03/07/10

 

03/06/11

 

 

24

 

03/12/06

 

03/11/07

 

03/16/08

 

03/15/09

 

03/14/10

 

03/13/11

7

 

25

 

03/19/06

 

03/18/07

 

03/23/08

 

03/22/09

 

03/21/10

 

03/20/11

 

 

26

 

03/26/06

 

03/25/07

 

03/30/08

 

03/29/09

 

03/28/10

 

03/27/11

 

 

27

 

04/02/06

 

04/01/07

 

04/06/08

 

04/05/09

 

04/04/10

 

04/03/11

2nd Qtr

 

28

 

04/09/06

 

04/08/07

 

04/13/08

 

04/12/09

 

04/11/10

 

04/10/11

8

 

29

 

04/16/06

 

04/15/07

 

04/20/08

 

04/19/09

 

04/18/10

 

04/17/11

 

 

30

 

04/23/06

 

04/22/07

 

04/27/08

 

04/26/09

 

04/25/10

 

04/24/11

 

 

31

 

04/30/06

 

04/29/07

 

05/04/08

 

05/03/09

 

05/02/10

 

05/01/11

 

 

32

 

05/07/06

 

05/06/07

 

05/11/08

 

05/10/09

 

05/09/10

 

05/08/11

9

 

33

 

05/14/06

 

05/13/07

 

05/18/08

 

05/17/09

 

05/16/10

 

05/15/11

 

 

34

 

05/21/06

 

05/20/07

 

05/25/08

 

05/24/09

 

05/23/10

 

05/22/11

 

 

35

 

05/28/06

 

05/27/07

 

06/01/08

 

05/31/09

 

05/30/10

 

05/29/11

 

 

36

 

06/04/06

 

06/03/07

 

06/08/08

 

06/07/09

 

06/06/10

 

06/05/11

10

 

37

 

06/11/06

 

06/10/07

 

06/15/08

 

06/14/09

 

06/13/10

 

06/12/11

 

 

38

 

06/18/06

 

06/17/07

 

06/22/08

 

06/21/09

 

06/20/10

 

06/19/11

 

 

39

 

06/25/06

 

06/24/07

 

06/29/08

 

06/28/09

 

06/27/10

 

06/26/11

3rd Qtr

 

40

 

07/02/06

 

07/01/07

 

07/06/08

 

07/05/09

 

07/04/10

 

07/03/11

11

 

41

 

07/09/06

 

07/08/07

 

07/13/08

 

07/12/09

 

07/11/10

 

07/10/11

 

 

42

 

07/16/06

 

07/15/07

 

07/20/08

 

07/19/09

 

07/18/10

 

07/17/11

 

 

43

 

07/23/06

 

07/22/07

 

07/27/08

 

07/26/09

 

07/25/10

 

07/24/11

 

 

44

 

07/30/06

 

07/29/07

 

08/03/08

 

08/02/09

 

08/01/10

 

07/31/11

12

 

45

 

08/06/06

 

08/05/07

 

08/10/08

 

08/09/09

 

08/08/10

 

08/07/11

 

 

46

 

08/13/06

 

08/12/07

 

08/17/08

 

08/16/09

 

08/15/10

 

08/14/11

 

 

47

 

08/20/06

 

08/19/07

 

08/24/08

 

08/23/09

 

08/22/10

 

08/21/11

 

 

48

 

08/27/06

 

08/26/07

 

08/31/08

 

08/30/09

 

08/29/10

 

08/28/11

13

 

49

 

09/03/06

 

09/02/07

 

09/07/08

 

09/06/09

 

09/05/10

 

09/04/11

 

 

50

 

09/10/06

 

09/09/07

 

09/14/08

 

09/13/09

 

09/12/10

 

09/11/11

 

 

51

 

09/17/06

 

09/16/07

 

09/21/08

 

09/20/09

 

09/19/10

 

09/18/11

4th

 

52

 

09/24/06

 

09/23/07

 

09/28/08

 

09/27/09

 

09/26/10

 

09/25/11

Qtr

 

53

 

 

 

09/30/07

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Whole Foods Market

Exhibit A Fiscal Period

 

Period

 

Week

 

Fiscal 2012

 

Fiscal 2013

 

Fiscal 2014

 

Fiscal 2015

 

Fiscal 2016

 

Fiscal 2017

1

 

1

 

10/02/11

 

10/07/12

 

10/06/13

 

10/05/14

 

10/04/15

 

10/02/16

 

 

2

 

10/09/11

 

10/14/12

 

10/13/13

 

10/12/14

 

10/11/15

 

10/09/16

 

 

3

 

10/16/11

 

10/21/12

 

10/20/13

 

10/19/14

 

10/18/15

 

10/16/16

 

 

4

 

10/23/11

 

10/28/12

 

10/27/13

 

10/26/14

 

10/25/15

 

10/23/16

2

 

5

 

10/30/11

 

11/04/12

 

11/03/13

 

11/02/14

 

11/01/15

 

10/30/16

 

 

6

 

11/06/11

 

11/11/12

 

11/10/13

 

11/09/14

 

11/08/15

 

11/06/16

 

 

7

 

11/13/11

 

11/18/12

 

11/17/13

 

11/16/14

 

11/15/15

 

11/13/16

 

 

8

 

11/20/11

 

11/25/12

 

11/24/13

 

11/23/14

 

11/22/15

 

11/20/16

3

 

9

 

11/27/11

 

12/02/12

 

12/01/13

 

11/30/14

 

11/29/15

 

11/27/16

 

 

10

 

12/04/11

 

12/09/12

 

12/08/13

 

12/07/14

 

12/06/15

 

12/04/16

 

 

11

 

12/11/11

 

12/16/12

 

12/15/13

 

12/14/14

 

12/13/15

 

12/11/16

 

 

12

 

12/18/11

 

12/23/12

 

12/22/13

 

12/21/14

 

12/20/15

 

12/18/16

4

 

13

 

12/25/11

 

12/30/12

 

12/29/13

 

12/28/14

 

12/27/15

 

12/25/16

 

 

14

 

01/01/12

 

01/06/13

 

01/05/14

 

01/04/15

 

01/03/16

 

01/01/17

 

 

15

 

01/08/12

 

01/13/13

 

01/12/14

 

01/11/15

 

01/10/16

 

01/08/17

1st Qtr

 

16

 

01/15/12

 

01/20/13

 

01/19/14

 

01/18/15

 

01/17/16

 

01/15/17

5

 

17

 

01/22/12

 

01/27/13

 

01/26/14

 

01/25/15

 

01/24/16

 

01/22/17

 

 

18

 

01/29/12

 

02/03/13

 

02/02/14

 

02/01/15

 

01/31/16

 

01/29/17

 

 

19

 

02/05/12

 

02/10/13

 

02/09/14

 

02/08/15

 

02/07/16

 

02/05/17

 

 

20

 

02/12/12

 

02/17/13

 

02/16/14

 

02/15/15

 

02/14/16

 

02/12/17

6

 

21

 

02/19/12

 

02/24/13

 

02/23/14

 

02/22/15

 

02/21/16

 

02/19/17

 

 

22

 

02/26/12

 

03/03/13

 

03/02/14

 

03/01/15

 

02/28/16

 

02/26/17

 

 

23

 

03/04/12

 

03/10/13

 

03/09/14

 

03/08/15

 

03/06/16

 

03/05/17

 

 

24

 

03/11/12

 

03/17/13

 

03/16/14

 

03/15/15

 

03/13/16

 

03/12/17

7

 

25

 

03/18/12

 

03/24/13

 

03/23/14

 

03/22/15

 

03/20/16

 

03/19/17

 

 

26

 

03/25/12

 

03/31/13

 

03/30/14

 

03/29/15

 

03/27/16

 

03/26/17

 

 

27

 

04/01/12

 

04/07/13

 

04/06/14

 

04/05/15

 

04/03/16

 

04/02/17

2nd Qtr

 

28

 

04/08/12

 

04/14/13

 

04/13/14

 

04/12/15

 

04/10/16

 

04/09/17

8

 

29

 

04/15/12

 

04/21/13

 

04/20/14

 

04/19/15

 

04/17/16

 

04/16/17

 

 

30

 

04/22/12

 

04/28/13

 

04/27/14

 

04/26/15

 

04/24/16

 

04/23/17

 

 

31

 

04/29/12

 

05/05/13

 

05/04/14

 

05/03/15

 

05/01/16

 

04/30/17

 

 

32

 

05/06/12

 

05/12/13

 

05/11/14

 

05/10/15

 

05/08/16

 

05/07/17

9

 

33

 

05/13/12

 

05/19/13

 

05/18/14

 

05/17/15

 

05/15/16

 

05/14/17

 

 

34

 

05/20/12

 

05/26/13

 

05/25/14

 

05/24/15

 

05/22/16

 

05/21/17

 

 

35

 

05/27/12

 

06/02/13

 

06/01/14

 

05/31/15

 

05/29/16

 

05/28/17

 

 

36

 

06/03/12

 

06/09/13

 

06/08/14

 

06/07/15

 

06/05/16

 

06/04/17

10

 

37

 

06/10/12

 

06/16/13

 

06/15/14

 

06/14/15

 

06/12/16

 

06/11/17

 

 

38

 

06/17/12

 

06/23/13

 

06/22/14

 

06/21/15

 

06/19/16

 

06/18/17

 

 

39

 

06/24/12

 

06/30/13

 

06/29/14

 

06/28/15

 

06/26/16

 

06/25/17

3rd Qtr

 

40

 

07/01/12

 

07/07/13

 

07/06/14

 

07/05/15

 

07/03/16

 

07/02/17

11

 

41

 

07/08/12

 

07/14/13

 

07/13/14

 

07/12/15

 

07/10/16

 

07/09/17

 

 

42

 

07/15/12

 

07/21/13

 

07/20/14

 

07/19/15

 

07/17/16

 

07/16/17

 

 

43

 

07/22/12

 

07/28/13

 

07/27/14

 

07/26/15

 

07/24/16

 

07/23/17

 

 

44

 

07/29/12

 

08/04/13

 

08/03/14

 

08/02/15

 

07/31/16

 

07/30/17

12

 

45

 

08/05/12

 

08/11/13

 

08/10/14

 

08/09/15

 

08/07/16

 

08/06/17

 

 

46

 

08/12/12

 

08/18/13

 

08/17/14

 

08/16/15

 

08/14/16

 

08/13/17

 

 

47

 

08/19/12

 

08/25/13

 

08/24/14

 

08/23/15

 

08/21/16

 

08/20/17

 

 

48

 

08/26/12

 

09/01/13

 

08/31/14

 

08/30/15

 

08/28/16

 

08/27/17

13

 

49

 

09/02/12

 

09/08/13

 

09/07/14

 

09/06/15

 

09/04/16

 

09/03/17

 

 

50

 

09/09/12

 

09/15/13

 

09/14/14

 

09/13/15

 

09/11/16

 

09/10/17

 

 

51

 

09/16/12

 

09/22/13

 

09/21/14

 

09/20/15

 

09/18/16

 

09/17/17

4th

 

52

 

09/23/12

 

09/29/13

 

09/28/14

 

09/27/15

 

09/25/16

 

09/24/17

Qtr

 

53

 

09/30/12

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Whole Foods Market

Exhibit A Fiscal Period

 

Period

 

Week

 

Fiscal 2018

 

Fiscal 2019

 

Fiscal 2020

 

Fiscal 2021

 

 

 

 

1

 

1

 

10/01/17

 

10/07/18

 

10/06/19

 

10/04/20

 

 

 

 

 

 

2

 

10/08/17

 

10/14/18

 

10/13/19

 

10/11/20

 

 

 

 

 

 

3

 

10/15/17

 

10/21/18

 

10/20/19

 

10/18/20

 

 

 

 

 

 

4

 

10/22/17

 

10/28/18

 

10/27/19

 

10/25/20

 

 

 

 

2

 

5

 

10/29/17

 

11/04/18

 

11/03/19

 

11/01/20

 

 

 

 

 

 

6

 

11/05/17

 

11/11/18

 

11/10/19

 

11/08/20

 

 

 

 

 

 

7

 

11/12/17

 

11/18/18

 

11/17/19

 

11/15/20

 

 

 

 

 

 

8

 

11/19/17

 

11/25/18

 

11/24/19

 

11/22/20

 

 

 

 

3

 

9

 

11/26/17

 

12/02/18

 

12/01/19

 

11/29/20

 

 

 

 

 

 

10

 

12/03/17

 

12/09/18

 

12/08/19

 

12/06/20

 

 

 

 

 

 

11

 

12/10/17

 

12/16/18

 

12/15/19

 

12/13/20

 

 

 

 

 

 

12

 

12/17/17

 

12/23/18

 

12/22/19

 

12/20/20

 

 

 

 

4

 

13

 

12/24/17

 

12/30/18

 

12/29/19

 

12/27/20

 

 

 

 

 

 

14

 

12/31/17

 

01/06/19

 

01/05/20

 

01/03/21

 

 

 

 

 

 

15

 

01/07/18

 

01/13/19

 

01/12/20

 

01/10/21

 

 

 

 

1st Qtr

 

16

 

01/14/18

 

01/20/19

 

01/19/20

 

01/17/21

 

 

 

 

5

 

17

 

01/21/18

 

01/27/19

 

01/26/20

 

01/24/21

 

 

 

 

 

 

18

 

01/28/18

 

02/03/19

 

02/02/20

 

01/31/21

 

 

 

 

 

 

19

 

02/04/18

 

02/10/19

 

02/09/20

 

02/07/21

 

 

 

 

 

 

20

 

02/11/18

 

02/17/19

 

02/16/20

 

02/14/21

 

 

 

 

6

 

21

 

02/18/18

 

02/24/19

 

02/23/20

 

02/21/21

 

 

 

 

 

 

22

 

02/25/18

 

03/03/19

 

03/01/20

 

02/28/21

 

 

 

 

 

 

23

 

03/04/18

 

03/10/19

 

03/08/20

 

03/07/21

 

 

 

 

 

 

24

 

03/11/18

 

03/17/19

 

03/15/20

 

03/14/21

 

 

 

 

7

 

25

 

03/18/18

 

03/24/19

 

03/22/20

 

03/21/21

 

 

 

 

 

 

26

 

03/25/18

 

03/31/19

 

03/29/20

 

03/28/21

 

 

 

 

 

 

27

 

04/01/18

 

04/07/19

 

04/05/20

 

04/04/21

 

 

 

 

2nd Qtr

 

28

 

04/08/18

 

04/14/19

 

04/12/20

 

04/11/21

 

 

 

 

8

 

29

 

04/15/18

 

04/21/19

 

04/19/20

 

04/18/21

 

 

 

 

 

 

30

 

04/22/18

 

04/28/19

 

04/26/20

 

04/25/21

 

 

 

 

 

 

31

 

04/29/18

 

05/05/19

 

05/03/20

 

05/02/21

 

 

 

 

 

 

32

 

05/06/18

 

05/12/19

 

05/10/20

 

05/09/21

 

 

 

 

9

 

33

 

05/13/18

 

05/19/19

 

05/17/20

 

05/16/21

 

 

 

 

 

 

34

 

05/20/18

 

05/26/19

 

05/24/20

 

05/23/21

 

 

 

 

 

 

35

 

05/27/18

 

06/02/19

 

05/31/20

 

05/30/21

 

 

 

 

 

 

36

 

06/03/18

 

06/09/19

 

06/07/20

 

06/06/21

 

 

 

 

10

 

37

 

06/10/18

 

06/16/19

 

06/14/20

 

06/13/21

 

 

 

 

 

 

38

 

06/17/18

 

06/23/19

 

06/21/20

 

06/20/21

 

 

 

 

 

 

39

 

06/24/18

 

06/30/19

 

06/28/20

 

06/27/21

 

 

 

 

3rd Qtr

 

40

 

07/01/18

 

07/07/19

 

07/05/20

 

07/04/21

 

 

 

 

11

 

41

 

07/08/18

 

07/14/19

 

07/12/20

 

07/11/21

 

 

 

 

 

 

42

 

07/15/18

 

07/21/19

 

07/19/20

 

07/18/21

 

 

 

 

 

 

43

 

07/22/18

 

07/28/19

 

07/26/20

 

07/25/21

 

 

 

 

 

 

44

 

07/29/18

 

08/04/19

 

08/02/20

 

08/01/21

 

 

 

 

12

 

45

 

08/05/18

 

08/11/19

 

08/09/20

 

08/08/21

 

 

 

 

 

 

46

 

08/12/18

 

08/18/19

 

08/16/20

 

08/15/21

 

 

 

 

 

 

47

 

08/19/18

 

08/25/19

 

08/23/20

 

08/22/21

 

 

 

 

 

 

48

 

08/26/18

 

09/01/19

 

08/30/20

 

08/29/21

 

 

 

 

13

 

49

 

09/02/18

 

09/08/19

 

09/06/20

 

09/05/21

 

 

 

 

 

 

50

 

09/09/18

 

09/15/19

 

09/13/20

 

09/12/21

 

 

 

 

 

 

51

 

09/16/18

 

09/22/19

 

09/20/20

 

09/19/21

 

 

 

 

4th

 

52

 

09/23/18

 

09/29/19

 

09/27/20

 

09/26/21

 

 

 

 

Qtr

 

53

 

09/30/18

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

*                 A request for confidential treatment has been made with
respect to portions of the following documents that are marked with
[*CONFIDENTIAL*].  The redacted portions have been filed separately with the
Securities and Exchange Commission.

 

Exhibit B

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

 

 

 

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

--------------------------------------------------------------------------------


 

A request for confidential treatment has been made with respect to portions of
the following documents that are marked with [*CONFIDENTIAL*].  The redacted
portions have been filed separately with the Securities and Exchange Commission.

 

Exhibit C Addendum

 

Southern Pacific Region Stores Located in the State of Hawaii

 

This Exhibit C Addendum to the Agreement for Distribution of Products (the
“Agreement”) dated September 25, 2006 between Whole Foods Market
Distribution, Inc., a Delaware corporation (“WFM”), and United Natural
Foods, Inc., a Delaware corporation (“UNFI”) amends the Agreement to allow the
Southern Pacific Region stores located in the State of Hawaii to use UNFI as its
Primary Distributor pursuant to the following terms and conditions:

 

1.             Delivery — If WFM chooses to have UNFI deliver product to a
Freight Forwarder or other location WFM shall designate, said location must be
within a 100 mile radius of a UNFI distribution center.

2.             Standard Credit Policy

a.     Billed Not Received (BNR) — A freight claim should be filed with the
carrier on significant BNR’s such as a missing pallet.  UNFI will review any
significant quantities for verification of pallets signed for on the Bill of
Lading.

b.     [*CONFIDENTIAL*].

c.     Damage-freight claim should be filed with the carrier.

d.     [*CONFIDENTIAL*].

e.     Product Delivery Temperature — UNFI will not issue credit for products
delivered at too high or too low temperatures.  A freight claim should be field
with the carrier.

f.      [*CONFIDENTIAL*].  See Standard Credit Policy, Exhibit E for Consumer
Returns.

3.             Credit Allowance Credit Policy

a.     Billed Not Received — A freight claim should be filed with the carrier.

b.     Damaged — A freight claim should be filed with the carrier.

c.     [*CONFIDENTIAL*].

d.     Product Delivery Temperature —UNFI will not issue credit for products
delivered at too high or too low temperatures.  A freight claim should be filed
with the carrier.

e.     [*CONFIDENTIAL*].

4.             Code Date Policy — Same as Exhibit G in the Agreement from
invoice date,

a.     Frozen —  [*CONFIDENTIAL*].  A freight claim should be filed with the
carrier.

 

All terms not defined herein will have the meeting set forth in the Agreement. 
This Exhibit C is dated January 7, 2009.

 

--------------------------------------------------------------------------------


 

A request for confidential treatment has been made with respect to portions of
the following documents that are marked with [*CONFIDENTIAL*].  The redacted
portions have been filed separately with the Securities and Exchange Commission.

 

 

Whole Foods Market Distribution, Inc.,

a Delaware corporation

 

By:

 

 

Name Printed: Maren Giuliano

 

Title: Executive Coordinator of Purchasing

 

 

--------------------------------------------------------------------------------


 

*                 A request for confidential treatment has been made with
respect to portions of the following documents that are marked with
[*CONFIDENTIAL*].  The redacted portions have been filed separately with the
Securities and Exchange Commission.

 

Exhibit H

 

PRIVATE LABEL SKU AND CONTROL LABEL SKU

OVERSTOCK AND SHORT-DATED AGREEMENT

 

1)              Overstock and Short-Dated responsibility chart:

 

DRY/FROZEN

 

UNFI

 

WFM

[*CONFIDENTIAL*]

 

REFRIGERATED (with normally 30 days minimum code)

 

UNFI

 

WFM

[*CONFIDENTIAL*]

 

2)              WFM authorizes in advance these autoships:

 

DRY/FROZEN — Total quantity divided proportionally between the WFM Stores
serviced by the UNFI DCc at which the Product is inventoried at 6 weeks from
expiration.

 

DAIRY — Total quantity divided proportionally between the WFM Stores serviced by
the UNFI DC at which the Product is inventoried at 3 weeks from expiration.

 

If the initial notice given is less than 6 weeks on dry/frozen, and less than 3
weeks on refrigerated, UNFI will remove the percentage of stock it is
responsible for before performing any autoships.  This way the least possible
amount of short-dated product is shipped to WFM Stores.  Any Product removed
from inventory will be food banked or otherwise donated by UNFI.

 

3)              UNFI will automatically remove from inventory any products:

 

DRY/FROZEN — Dated 2 weeks or less from expiration

DAIRY — Dated 1 week or less from expiration

 

Loss will be assigned as noted in section 1 above, and debits or other
reimbursement will be arranged with WFM if appropriate.

 

4) UNFI and WFM agree that unusual circumstances may justify a different course
of action than would otherwise be indicated by this agreement, and that
Refrigerated products that normally have less than 30 days minimum code will be
handled on a case-by-case basis.

 

--------------------------------------------------------------------------------


 

*                 A request for confidential treatment has been made with
respect to portions of the following documents that are marked with
[*CONFIDENTIAL*].  The redacted portions have been filed separately with the
Securities and Exchange Commission.

 

EXHIBIT I

 

EDLC Bulk Products Process

 

1.  Criteria for establishing EDLC Bulk Products.  WFM shall maintain a list of
monitored bulk Products.  The initial monitored list is set forth below:

 

[*CONFIDENTIAL*]

 

In order to change the price or establish a bulk Product under the EDLC Program
the following process shall be utilized:

 

·                  Does the cost change email include a monitored item?  If yes,
go to next step.

 

·                  [*CONFIDENTIAL*]

 

·                  [*CONFIDENTIAL*]

 

·                  The earliest regional cost-plus price change effective date
will be considered the national effective date.

 

·                  [*CONFIDENTIAL*]

 

·                  [*CONFIDENTIAL*]

 

·                  If the item currently has an EDLC, it should be ended the day
before the national effective date.

 

·                  Email wfmedlc@wholfoods.com with instructions to end any
existing EDLC and/or enter the new EDLC.  Ideally, EDLC updates should be
data-entered before the 1st day of the pricing month prior to the earliest price
change date (so they’ll be picked up by the EDI price file for that month). 
Copy the appropriate WFM contact on this email for auditing purposes.

 

2.                                       Business Analysis.  The appropriate
UNFI party shall end and/or enter the EDLC’s and confirm internally when that
process is complete.

 

3.                                       Additional Notes.  WFM price changes
will automatically be picked up by the EDI price files, and included in any
future bid/cost reports.  Because UNFI pricing may include inbound freight and
also because the Delivery Upcharge component is based on UNFI’s regular landed
cost, the final prices to WFM may sometimes vary by UNFI DC.

 

--------------------------------------------------------------------------------


 

*                 A request for confidential treatment has been made with
respect to portions of the following documents that are marked with
[*CONFIDENTIAL*].  The redacted portions have been filed separately with the
Securities and Exchange Commission.

 

Exhibit J

 

Section A:

[*CONFIDENTIAL*]

 

Section B:

“Fingerprint” — Defined as an unloading activity type where the order quantities
delivered do not meet the “DC minimum pallet height requirements” and therefore
require additional handling before being moved to a warehouse storage location. 
UNFI and WFM agree to negotiate DC minimum pallet height requirements that
reasonably meet the needs of both parties.

 

--------------------------------------------------------------------------------


 

*                 A request for confidential treatment has been made with
respect to portions of the following documents that are marked with
[*CONFIDENTIAL*].  The redacted portions have been filed separately with the
Securities and Exchange Commission.

 

[g130111kc09i001.gif]

 

2010 Policies and Guidelines

Supplier Packet

 

This 2010 UNFI® Supplier Packet is intended to be used in conjunction with a
formal signed contract, and outline the general expectations and requirements
for a successful relationship between our companies.

 

UNFI offers many successful promotional and marketing vehicles to support your
products to the trade and to consumers.  Your UNFI Purchasing Category Manager
will be able to give you comprehensive information on these programs.

 

If you have any questions regarding any sections of this document, please
contact our New Item Coordinator or your UNFI Purchasing Category Manager.

 

The policies stated in this packet supersede any policies submitted by suppliers
to UNFI unless special exceptions have been made by an authorized member of UNFI
management.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

 

 

 

 

UNFI WAREHOUSE LOCATIONS

1

 

 

UNFI CONTACTS

2

 

 

 

 

I.

 

GENERAL POLICIES AND GUIDELINES

3

 

A.

UNFI Code of Conduct

3

 

B.

Genetically Modified Organisms (GMOs)

3

 

C.

Pesticides

3

 

D.

Gift Policy

3

 

E.

Miscellaneous Fees

3

 

F.

Press Release Policy

3

 

G.

Recall Information

4

 

H.

Organic and Kosher Certification

4

 

I.

Product Loss Claims

4

 

J.

Unsaleable Products

4

 

K.

Supermarket Division Product Placement

4

 

L.

W9 for Taxpayer Identification Number and Certification

5

 

M.

Product Correspondence

5

 

N.

Supplier Changes

5

 

O.

Supplier Freight/Pick Up Allowance

5

 

P.

Supplier Discount Programs with Mutual Customers

5

 

Q.

Offsets

5

 

 

 

 

II.

 

NEW PRODUCT INFORMATION

6

 

A.

New Product Introductions

6

 

B.

Product Samples Policy

6

 

C.

Planograms

6

 

D.

[*CONFIDENTIAL*]

6

 

E.

New Store Opening/Resets/Expansions

6

 

 

 

 

III.

 

PRODUCT PROMOTIONS

8

 

A.

Advertising and Marketing

8

 

B.

Annual Advertising Contract

8

 

C.

Tabletop Shows

8

 

D.

[*CONFIDENTIAL*]

8

 

E.

[*CONFIDENTIAL*]

8

 

F.

Everyday Low Pricing (EDLP)

8

 

G.

Turnover Policies

9

 

 

 

 

IV.

 

SHIPPING AND RECEIVING PRODUCTS

11

 

A.

Back Orders

11

 

B.

Bioterrorism Act of 2002

11

 

C.

Distribution Center Delivery Receiving

11

 

D.

Date Codes

11

 

E.

Mis-ships and Shortages

12

 

F.

Pallet Exchange Policy

12

 

G.

Shipping and Receiving Requirements

12

 

H.

Drop Ship Policy for Customers

14

 

I.

International Business

14

 

 

 

 

V.

 

SUPPLIER INFORMATION

15

 

A.

Invoices

15

 

B.

Pricing, UPC, and Pack Changes

15

 

C.

Discontinued Products

15

 

 

 

 

EXHIBIT A

UNFI CODE OF CONDUCT

16

 

--------------------------------------------------------------------------------


 

UNFI WAREHOUSE LOCATIONS

 

Eastern Region Warehouses

 

Western Region Warehouses

 

 

 

Dayville, CT
260 Lake Road
Dayville, CT 06241-0999
(860) 779-2800
(800) 877-8898

 

Seattle, WA
22 30th Street NW, Ste. 102
Auburn, WA 98002
(253) 333-6769

(800) 336-8872

 

 

 

Atlanta, GA

100 Lakeview Court S.W.

Atlanta, GA 30336

(404) 346-0960

(800) 676-4667

 

Portland, OR

7909 S. Union Ridge Parkway

Ridgefield, WA 98642

(870) 741-3425

 

 

 

Chesterfield, NH

171 Stow Drive

Chesterfield, NH 03443

(603) 256-3000

(800) 451-2525

 

Denver, CO

15965 E 32nd Avenue

Aurora, CO 80011

(303) 360-8459

(800) 522-7633

 

 

 

Greenwood, IN

655 Commerce Pkwy East Drive

Greenwood, IN 46143

(317) 865-7140

(800) 814-0819

 

Rocklin, CA

1101 Sunset Boulevard

Rocklin, CA 95765

(916) 625-4100

(800) 679-8735

 

 

 

Iowa City, IA

2340 Heinz Road

Iowa City, IA 52240

(319) 337-4471

(800) 323-2131

 

Moreno Valley, CA

22150 Goldencrest Drive

Moreno Valley, CA 92553

(916) 625-4100

(877) 697-0013

 

 

 

Sarasota, FL

6272 McIntosh Road

Sarasota, FL 34238

(914) 925-6600

(800) 520-6982

 

 

 

 

 

York, PA

225 Cross Farm Lane

York, PA 17406

(717) 266-7800

(800) 336-4557

 

 

 

 

 

Leicester, MA

88 Huntoon Memorial Highway

Leicester, MA  01524

(508) 892-8171

(800) 643-8130

 

 

 

 

 

Harrison, AR

P.O. Box 790

401 Hwy. 43 East & Cottonwood Road

Harrison, AR 72602-0790

(870) 741-3425

(800) 643-8130

 

 

 

--------------------------------------------------------------------------------


 

Eastern Region Contacts

 

Western Region Contacts

 

 

 

Advertising Contract Questions

Catherine Bryson, cbryson@unfi.com

 

Rhonda Hill, rhill@unfi.com

 

Invoices

Attn: Accounts Payable

PO Box 567

Keene, NH 03431

 

Attn: Accounts Payable

1101 Sunset Blvd

Rocklin, CA 95765

AP Hotline 800-679-8735 x53451

Inside Sales / Customer Service Departments

Attn: Director of Customer Service

Barbara Laliberte

260 Lake Rd

Dayville, CT 06241

 

Attn: Director of Customer Service

Michele Nielsen

1101 Sunset Blvd

Rocklin, CA 95765

International Business Questions

InternationalCustServ@unfi.com

Pricing and Price Change

Personal Care and Supplements:

tdalterio@unfi.com

AND Send to your UNFI Buyer/Category

Manager

 

pricecode@unfi.com

AND Send to your UNFI Buyer/Category

Manager

Product Recalls

Pat Blouin, pblouin@unfi.com

 

Robert Bishop, rbishop@unfi.com

Routing/Receiving Questions

Thomas Shaffer, tshaffer@unfi.com

860-779-2800 x32539

 

Tiffany Vetos, tvetos@unfi.com

860-779-2800 x 54206

Show Orders

Show Orders are requested to be submitted

when exiting the Show Floor.

If required, can be mailed within 2 days to:

Mark Slattery, mslattery@unfi.com

260 Lake Rd, Dayville, CT 06241

 

Show Orders are requested to be submitted

when exiting the Show Floor.

If required, can be mailed within 2 days to:

Attention Show Orders

1101 Sunset Blvd, Rocklin, CA 95765-3750

Special Orders, Drop Ships and Direct Pallets/Truckloads Policy

For authorization for a direct ship/bill-through or direct pallet/truckload

Ruth Slade, rslade@unfi.com

 

Kathy Gonzalez, kgonzalez@unfi.com

800-679-8735 x5351

Turnovers

See page 10 for definition

turnovereast@unfi.com

Fax 860-779-9152

 

turnovers@unfi.com
Fax 916-625-4198

EDLP Hotline

See Page 9 for definition

EDLPEast@unfi.com

 

edlpwest@unfi.com

916-625-4100 x53387

Deductions Hotline

deductioncoordinatoreast@unfi.com

 

deductionswest@unfi.com

916-624100 x53341

Purchasing Department Contact for New Suppliers

newvendor@unfi.com

 

New_vendors_inquiry@unfi.com

 

--------------------------------------------------------------------------------


 

I.                                         GENERAL POLICIES AND GUIDELINES

 

A.                                    UNFI CODE OF CONDUCT

UNFI’s Code of Conduct for Suppliers is attached as Exhibit A.  We require all
of our suppliers to sign off indicating their agreement to comply with the
applicable laws and practices listed.  Please return the completed form to your
Buyer or Category Manager.

 

B.                                    GENETICALLY MODIFIED ORGANISMS (GMOs)

UNFI supports sustainable agriculture and organic farming, and we are
significantly concerned about the proliferation of genetically modified
organisms (GMOs) in foods.  We support a moratorium on the use of GMOs, until
more in-depth research on their long-range consequences is completed.  We will
persistently work with all of our food suppliers to determine what they can
guarantee about GMOs in their products, and to provide the most assurance we can
that our products have not been grown, processed or handled with any technology
of genetic modification.  Food manufacturers must provide a written statement on
company letterhead specifying their position on GMOs.

 

C.                                    PESTICIDES

1.                                       A pesticide may be defined as any
substance intended to control, destroy, repel, or attract a pest.  Any living
organism that causes damage or economic loss or transmits or produces disease
may be the target pest. Pests can be animals (like insects or mice), unwanted
plants (weeds), or microorganisms (like plant diseases or “germs,” that is,
viruses and bacteria).  Pesticide products include not only insecticides and
herbicides, but many products not typically thought of as pesticides, including
algicides (such as pool chlorine), disinfectants and sanitizers (such as toilet
bowl cleaner), repellants (such as mosquito repellent), rodenticides (rat
poison), and fungicides (like rose dust).

2.                                       Pesticides are required to be
registered by the Federal Government and certain states, including California. 
California also requires pesticide manufacturers to pay an assessment on sales
of pesticides sold in the state.

3.                                       Before selling any product to UNFI,
suppliers must complete UNFI’s Pesticide Questionnaire, which can be obtained
from your Buyer/Category Manager.

 

D.                                    GIFT POLICY

UNFI employees cannot accept gifts or travel worth $100 or more without senior
management approval.

 

E.                                      MISCELLANEOUS FEES

[*CONFIDENTIAL*].

 

F.                                      PRESS RELEASE POLICY

UNFI senior management must pre-approve any reference to UNFI in a press release
or print publication prior to publication or distribution.

 

G.                                    RECALL INFORMATION

In the event of a product recall, please contact:

 

Eastern Region
Pat Blouin — Purchasing Compliance Manager

603-256-3000 x42254 or pblouin@unfi.com

 

Western Region
Robert Bishop — Purchasing Compliance Manager

303-360-8459 or rbishop@unfi.com

 

H.                                    ORGANIC AND KOSHER CERTIFICATION

For an item to be identified as Organic and/or Kosher in UNFI publications, UNFI
must have a current Organic and/or Kosher certificate on file.  These
certificates are required before items can be set up in UNFI’s systems.  Forward
all renewal certificates to your UNFI buyer/Category Manager annually.

 

--------------------------------------------------------------------------------


 

K.                                    PRODUCT LOSS CLAIMS

Product Loss Claims (“PLCs”) are generated in 3 ways: defective product reported
by retailers, product returned by consumers to our retail customers, and shelf
worn product.

1.                                       Defective product — this includes
defects in product that may not be apparent until the case is opened by the
retailer, such as poorly sealed product, tops/ends not glued shut, dented
cans/damaged boxes inside a sealed, undamaged case, and product that spoils
before the expiration date on the product.

 

2.                                       Consumer returns — Customer returns are
products returned by the Consumer to the Retailer where they purchased it. UNFI
does not require an explanation report for these returns except in the rare case
of excessive quantities being returned.

 

3.                                       Shelf worn product — See Supermarket
Program.

 

PLCs are reported monthly by division, and are deducted at UNFI’s wholesale
price.  This covers the costs incurred on top of the invoice price, including
stocking, picking and shipping the defective product. Except for some full cases
or excessive quantities, PLC products are not picked up by UNFI, but are
destroyed at the store level.

 

J.                                      UNSALEABLE PRODUCTS

Unsaleable products will be disposed of as mutually agreed between the supplier
and UNFI.  Depending on the method of disposition, the following fees will
apply.  If there is no specific agreement between supplier and UNFI, option D
below will apply:

 

[*CONFIDENTIAL*]

 

 

K.                                    SUPERMARKET DIVISION PRODUCT PLACEMENT

Suppliers that wish to have their products considered for the UNFI Supermarket
Program must complete the Supermarket Program form, which can be obtained from
your Buyer/Category Manager, and support their line by complying with the
following requirements.  The Supermarket New Store/New Item Opening Order
Program terms are as follows:

 

[*CONFIDENTIAL*].

 

4.                                       The program includes physical set-up
and cut-in at store level. Please see the Supermarket Opening Order Program form
in this packet.

 

5.                                       The Supermarket Channel expects and
receives credit for products that are removed from the shelf for a variety of
reasons, including but not limited to discontinuation (by supplier, UNFI, or
chain), dating, shelf worn or damage.  [*CONFIDENTIAL*].

 

L.                                     W9 FOR TAXPAYER IDENTIFICATION NUMBER AND
CERTIFICATION

A W9 Tax payer Identification Number and Certificate with live or electronic
signature must be on file with UNFI.  Visit
http://www.irs.gov/pub/irs-pdf/fw9.pdf to retrieve the form.

 

M.                                  PRODUCT CORRESPONDENCE

All correspondence regarding products must be directed to the appropriate
buyer/category manager and will require a twelve-digit UPC number and UNFI item
numbers. Such correspondence may include, but is not limited to:

1.                                       New product announcements

 

--------------------------------------------------------------------------------


 

2.                                       Promotions

 

3.                                       Size, pack, and description changes

 

4.                                       Price lists and updates

 

N.                                    SUPPLIER CHANGES

1.                                       Changes to supplier ownership
structure, payment terms, or address must be submitted in writing and received 
60 days prior to their effective date. This information should be sent to:

 

East:

 

Pricing and Coding Dept
260 Lake Rd.
Dayville, Ct 06241
AND to your UNFI Buyer

 

West:

 

UNFI Pricing and Coding Dept.

1101 Sunset Blvd

Rocklin, CA 95765

AND to your UNFI Buyer

 

2.                                       Changes to the FOB address may affect
freight rates which could in turn affect wholesale price.

 

O.                                   SUPPLIER FREIGHT/ PICK UP ALLOWANCE

If supplier chooses to offer a pick-up allowance, please fill out the
Freight/Pick-up Allowance Form, which can be obtained from your Buyer/Category
Manager.

 

P.                                     SUPPLIER DISCOUNT PROGRAMS WITH MUTUAL
CUSTOMERS

If supplier negotiates a discount deal with a mutual retail customer that
requires UNFI to undertake certain extra administrative work (such as manual
tracking, special reporting, etc.), [*CONFIDENTIAL*].

 

Q.                                   OFFSETS

UNFI reserves the right to offset payments due from suppliers against payments
made to suppliers.

 

--------------------------------------------------------------------------------


 

II.                                     NEW PRODUCT INFORMATION

 

A.                             NEW PRODUCT INTRODUCTIONS

1.                                       All new product introductions must be
supported by [*CONFIDENTIAL*].

 

2.                                       [*CONFIDENTIAL*].

 

B.                                    PRODUCT SAMPLES POLICY

1.                                       [*CONFIDENTIAL*].

 

2.                                       New product samples will be pulled from
inventory for Sales, Customer Service, Marketing and Planograms (defined below).

 

3.                                       Samples of regularly inventoried items
(not new products) also may be pulled from inventory for the purpose of
introducing your products to selected customers (supermarket, food service,
chains) that do not currently stock your products or in order to photograph your
products for use in our publications (e.g., Consumer Circular, UNFI website)

 

C.                                    PLANOGRAMS

1.                                       Planograms are Internet-based product
displays that are used in merchandising.

 

2.                                       Please send front view COLOR image of
individual product (no group shots) as sold at retail in jpg format,
approximately 150K.  Please title file with the product’s full 12 digit UPC
number. Include product dimensions as sold at retail — height, width and depth.

 

3.                                       Upload file to FTP site
FTP//FTP3.UNFI.com/TO-UNFI.  Copy or cut/paste the file.

 

4.                                       Please send e-mail to
Retailimageservices@unfi.com so UNFI can retrieve the images or mail CD to UNFI,
Retail Space Management Assistant, 260 Lake Road, Dayville, CT 06241

 

D.                                    [*CONFIDENTIAL*].

 

E.                                      NEW STORE OPENING/RESET/EXPANSIONS

1.                                       When a new store opens or when an
existing store undergoes a significant expansion or move, UNFI will expect
strong support from our suppliers.

 

2.                                       Most new and/or expanding retailers
expect either a free fill or a large discount.

 

3.                                       Please complete the appropriate
discount consent form specifying the discount authorized for New Store Opening
orders, and resets, which can be obtained from your Buyer/Category Manager. 
Send the completed form to the contacts listed on the form.

 

4.                                       A hard copy authorization is needed for
all discounts and free fills using the appropriate form.

 

5.                                       When completing the forms, please note
the following:

[*CONFIDENTIAL*].

 

6.                                       Discounts may be updated on an annual
basis.  If you elect to change the discounts, the new form must be received no
later than December 1st in order to apply those changes for the new calendar
year.

 

7.                                       Some larger chains run their own
customized new store opening/reset programs.  Suppliers may be contacted by UNFI
separately about participation in these programs.

 

--------------------------------------------------------------------------------


 

IIII.                             PRODUCT PROMOTIONS

 

A.                                    ADVERTISING AND MARKETING

UNFI’s Advertising and Marketing Programs have been designed to keep your
products visible to our customers.  UNFI is proud of the quality of our
publications and the wealth of information provided to our customers.  We offer
excellent opportunities for you to tell your own unique story.

 

B.                                    ANNUAL ADVERTISING CONTRACT

UNFI encourages every supplier to participate in an annual advertising program. 
These programs are vitally important for the long-term growth and success of
your product line. Suppliers with advertising contracts have priority when
products are being considered for additional marketing opportunities

 

C.                                    TABLETOP SHOWS

UNFI produces six tabletop shows per year.  Suppliers are encouraged to
participate in these shows to promote their products.

 

D.                                    [*CONFIDENTIAL*].

 

E.                                      [*CONFIDENTIAL*].

 

F.                                      EVERYDAY LOW PRICING (EDLP)

1.                                       EDLPs (Every Day Low Pricing) are
retailer specific deals submitted by a supplier/broker for a minimum of 30
days.  EDLPs submitted for any store that is a member of a chain will be honored
for all members of that chain.

 

2.                                       [*CONFIDENTIAL*].

 

3.                                       [*CONFIDENTIAL*].

 

4.                                       It is the supplier/broker’s
responsibility to know when their EDLPs end.
[*CONFIDENTIAL*].

 

5.                                       [*CONFIDENTIAL*].

 

6.                                       Changes to product pricing or pack
size, additions/deletions of SKUs, or introduction of new seasonal or special
promotional items, that necessitate a change to the original EDLP are the
responsibility of the Supplier/Broker and must be addressed by submitting new
EDLP paperwork.  Credits will not be issued for discounts missed due to late
paperwork for changes.

 

7.                                       In the event disputes arise regarding
discounts, UNFI may attempt to facilitate discussions between the affected
parties to resolve the dispute.

 

8.                                       [*CONFIDENTIAL*].

 

G.                                    TURNOVER POLICIES

UNFI defines a turnover order as any one-time deal a store has authorized a
supplier or broker to submit. A turnover can be for the purposes of basic
stocking, line extension, promotion, store demonstration, store expansion, new
store opening, new product placement or product replacement.

 

1.                                       Turnover Order Requirements and
Guidelines

Order quantities on turnover orders should reflect the case pack (unit of issue)
of the distributor.  A general guideline is that groceries are sold by case,
whereas personal care and supplements are sold by the each. The broker/supplier
is responsible for submitting the correct selling unit on all turnovers.
Quantities will be entered for the case pack of the product number submitted. 
Any resulting errors, over-shipments or increased MCBs are the responsibility of
the supplier/broker.

 

--------------------------------------------------------------------------------


 

a.                                       [*CONFIDENTIAL*].

 

b.                                      UNFI item code numbers and store account
numbers must be on all turnover orders. The person submitting the order must
provide their name, phone number, fax number, and name of company on all orders.
The retailer buyer’s name and store address also must be included.

 

c.                                       Only UNFI will determine the UNFI
contribution to deals.

 

d.                                      For ad items, demo products, or holiday
stock we require a [*CONFIDENTIAL*] lead time.  Please specify on the order that
it is product for an ad, demo, or holiday or case stack/end-cap display and
clearly indicate the date the product is needed at the store.

 

e.                                       UNFI keeps all hard and electronic
copies of turnovers.  Any credits and/or returns will be evaluated and handled
in conjunction with UNFI’s credit policy.

 

f.                                         All promotional items must be
delivered within the published dates specified on the front cover of our Monthly
Specials book.

 

g.                                      [*CONFIDENTIAL*].

 

h.                                      [*CONFIDENTIAL*].

 

i.                                          [*CONFIDENTIAL*].

 

j.                                          Please use one ship date and one
store per order form page.

 

k.                                       [*CONFIDENTIAL*].

 

l.                                          [*CONFIDENTIAL*].

 

2.                                      Turnover Lead Time and Submission
Requirements:

 

a.                                       Turnover orders require lead time of 48
hours to process to insure accurate discounts are entered. UNFI requires all
orders to be prior to the customer’s order deadline.  Please do not expect an
order to ship the same day it is submitted.

 

b.                                      All turnover orders must be emailed or
faxed on a turnover form. UNFI East has an automated system that allows
turnovers to be submitted via web services or a web portal. UNFI will provide a
sample turnover form upon request.  If using your own form, it must be presented
on manufacturer or brokerage letterhead.  Please see the contacts page for fax
number and email address information.

 

c.                                       UNFI will provide an e-mail order
receipt confirmation.

 

d.                                      Discount authorization paperwork is
required for all orders at the time of data entry; for this reason we are unable
to accept verbal turnover orders.

 

--------------------------------------------------------------------------------


 

IV.                                SHIPPING AND RECEIVING PRODUCT

 

A.                                    BACK ORDERS

UNFI does not accept back orders.

 

B.                                    BIOTERRORISM ACT OF 2002

The Establishment and Maintenance of Records under the Public Health Security
and Bioterrorism Preparedness and Response Act of 2002 (the “Bioterrorism Act”)
states, in part:

 

“Persons who manufacture, process, pack, distribute, receive, hold, or import
food in the United States must establish and maintain the following records to
identify the immediate previous sources and immediate subsequent recipients for
all food they receive:  Name, address, telephone number and, if available, fax
number, and e-mail address of the immediate previous source and subsequent
recipient; adequate description; date received or released; for persons who
manufacturer, process, or pack food, the lot or code number or other identifier;
quantity and how the food is packaged; and name, address, telephone number and,
if available, fax number, and e-mail address of the transporter who transported
the food to and from you”.

 

Therefore, all deliveries to UNFI of products covered by the Bioterrorism Act
(i.e. “food” and beverages for humans and animals and related packaging, all as
defined in the Bioterrorism Act) will be subject to the following requirements
to assist us in complying with the provisions of the Bioterrorism Act:

 

C.                                    DISTRIBUTION CENTER DELIVERY RECEIVING

Each driver will be required to supply the following information to the UNFI
receiving or shipping office personnel of our distribution center at the time of
their scheduled check-in:

 

1.                                       Driver’s name and photo proof of
identity, which will be photocopied.

 

2.                                       Acceptable photo proof of identity:
valid CDL’s, and/or company issued photo badge identification.

 

3.                                       Transporter/carrier company name and
street address, city, state, zip code and main telephone number (Please note: a
P.O. Box address is not sufficient.), and, if available, fax number and email
address.

 

Any driver unable to supply this information or refusing this request will not
be allowed to load or unload his/her vehicle at our distribution centers.

 

UNFI reserves the right to refuse products that appear to have been tampered
with.

 

D.                                    DATE CODES

1.                                       UNFI requests that all products from
the supplier be identified with an open coded shelf life or use by date.  This
date should be on the product as well as printed on the outside of the shipping
case.  UNFI requires that all items with closed codes be identified with the
actual expiration date on the product and by item on the packing slip and bill
of lading.

 

2.                                       UNFI requires that the supplier provide
in writing to the appropriate buyer/category manager updated information
regarding production shelf life and guaranteed minimum shelf life at time of
receipt.  UNFI requires that the shelf life of all products be at least 75% of
the production shelf life at the time of receipt.

 

--------------------------------------------------------------------------------


 

3.                                       If products do not have a human
readable, calendar expiration date on the outside shipping case, UNFI will
bill-back any products that are not sold before the expiration date on the
package as this situation prevents UNFI from utilizing our date code tracking
system.

 

E.                                      MIS-SHIPS AND SHORTAGES

1.                                       In the event a mis-ship occurs and UNFI
receives product that was not ordered, UNFI will notify supplier of product and
inventory count of items.

 

2.                                       UNFI will charge back freight costs for
all returned products.

 

3.                                       Supplier must make its own arrangements
for pick-up.

 

4.                                       [*CONFIDENTIAL*].

 

5.                                       Supplier must notify buyer of shortages
before delivery or pickup.

 

F.                                      PALLET EXCHANGE POLICY

1.                                       [*CONFIDENTIAL*].

 

2.                                       The delivery bill of lading and invoice
must indicate the number and type of pallets exchanged (“ins and outs”) for us
to authorize payment.

 

3.                                       UNFI does not participate in any pallet
pool programs (e.g. Chep) nor will we accumulate pallets for return.

 

4.                                       UNFI does not accept iGPS plastic
pallets

 

G.                                    SHIPPING AND RECEIVING REQUIREMENTS

 

1.                                       The instructions, when followed, will
allow UNFI to receive and distribute your product properly.  Adherence to the
instructions is necessary for effective distribution, inventory control and
processing of Accounts Payable paperwork.

 

2.                                       The following required procedures
maximize the efficiency of our operations, allowing UNFI to deliver your product
to our customers in the timeliest manner possible. [*CONFIDENTIAL*].

 

a.                                       All carriers must make an appointment
with the appropriate inbound receiving department 48 hours prior to arrival.
Three days is recommended.  Appointments are granted on a first come, first
serve basis and not guaranteed. UNFI reserves the right to grant appointment
times based on business demands.  Carrier charge backs for appointment fees will
not be accepted for prepaid shipments.  Any fees charged will be deducted from
supplier invoice.  Appointment fees can be removed through negotiations with
your carriers.  [*CONFIDENTIAL*]. Force Majeure* will be considered a consented
delay and no charge will apply.

 

b.                                      Carrier must communicate all release/PO
numbers to be delivered.

 

c.                                       All orders must be palletized, shrink
wrapped, and on a good quality “GMA” 4-WAY 40” x 48” pallet.  We do not accept
European pallets. Pallets should be built to maximize space within the
constraints of packaging. [*CONFIDENTIAL*]. In the event that re-stacking the
pallet(s) is not possible, charges for lost space on the truck will apply, plus
any other applicable fees described herein.

 

d.                                      Product must not hang over pallet more
than 2”. All products are to be appropriately packaged to limit damage. Glass or
canned items should be sealed in corrugated cartons whenever possible. Poorly
packaged products may be subject to supplier charge back.

 

e.                                       All products will be palletized on
standard GMA pallets according to the TI/HI specifications when provided by
UNFI.  Any time multiple SKUs are shipped on a pallet they must be

 

--------------------------------------------------------------------------------


 

separated by a slip sheet or they will be subject to lumper fees. Fees related
to the breakdown or re-stacking of products failing to be shipped in proper
TI/HI or on substandard pallets will be the carriers’ responsibility for prepaid
shipments, plus any applicable fees described elsewhere herein.

 

f.                                         Prepaid suppliers will provide, or
have their selected delivery carrier provide, the manpower to sort and segregate
the entire shipment. In the event UNFI is charged for said sort and segregation,
the charge plus applicable fees in stated required procedures will be charged
back to the supplier.

 

g.                                      All shipments must have a release/PO
number and consignee name clearly marked on the front and back of each pallet.
This is very important, as we haul freight for many of our divisions.

 

h.                                      Each bill of lading must be accompanied
by a detailed packing slip for each release/PO being delivered.

 

i.                                          The transfer or shipping of organic
products should be in compliance with the USDA National Organic Program.

 

j.                                          Products shipped in the same carrier
as hazardous materials will be refused by UNFI warehouse receiving.

 

k.                                       [*CONFIDENTIAL*].

 

l.                                          Pallets with damaged or leaking
products will be re-stacked by the carrier and rejected.

 

m.                                    Any pallet with signs of pest infestation
will be immediately rejected.

 

n.                                      All temperature sensitive products will
be probed upon receipt. Any product not meeting UNFI temperature guidelines will
be rejected.  Refrigerated: 34-40 degrees. Frozen: -10 degrees or less.

 

o.                                      The unloading of all non-palletized
loads (deck loaded) will be the responsibility of the supplier and or delivering
carrier, and will be stacked to our local requirements.

 

p.                                      [*CONFIDENTIAL*].

 

q.                                      Small package shipments such as UPS must
adhere to the following:

·            Cartons must be clearly marked with box count (i.e. 1 of 2, 2 of 2
etc)

 

·            A purchase order number must be written on each carton.

 

·            A packing slip must accompany each purchase order, if enclosed in
carton, please note as such.

 

·            Back Orders will not be accepted.

 

3.                                       FOB Pickup Requirements

a.                                       UNFI transportation or hired carriers
are delayed more than two hours from the time of arrival, fees will be assessed
and charged to the supplier.

 

b.                                      UNFI drivers or hired carriers only can
sign for product subject to count or they may sign for a piece count when this
can be done without breaking down the load or significant time loss.

 

c.                                       All shipments must have a purchase
order number and consignee name written on both the front and the back of each
pallet.

 

--------------------------------------------------------------------------------


 

d.                                      Any purchase order quantity shortages
not communicated in advance may result in fees assessed to the supplier.

 

e.                                       Pallets should be built to maximize
space within the constraints of packaging.  If our driver must re-stack or
re-palletize at the time of pick up or consolidation, the labor cost will
charged to the supplier.

 

f.                                         [*CONFIDENTIAL*].

 

H.                                    DROP SHIP POLICY FOR CUSTOMERS

Drop ships must be authorized prior to arranging shipment.  Authorization can be
obtained by contacting the individual(s) listed on the contacts page herein. 
Please reference this authorization number on the invoice.  For details of
pricing policies related to drop ships, please contact the appropriate person
listed on the contact page.

 

I.                                         INTERNATIONAL BUSINESS

The UNFI International Division distributes to over 40 countries. Please fill
out the International Business Approval Form to have your product approved for
this program. For more information and the necessary form,  e-mail
InternationalCustServ@unfi.com.

 

--------------------------------------------------------------------------------


 

V.                                    SUPPLIER INFORMATION

 

UNFI reserves the right to conduct third party audits on payments and invoices,
which may result in a deduction taken after the original payment is made.

 

A.                                    INVOICES

Send all invoices to:

Eastern Region UNFI, Accounts Payable, P.O. Box 567, Keene, NH 03431

 

Western Region UNFI, Accounts Payable, 1101 Sunset Blvd., Rocklin, CA 95765AP
Hotline 800-679-8735 ext. 53451

 

B.                                    PRICING, UPC AND PACK CHANGES

UNFI will not accept changes that take effect on promotional items until after
the promotional period ends.  60 day notice is required using UNFI forms, which
can be obtained from your Buyer or Category Manager. Upon notification that an
item has had a UPC or pack size change the Distributor Price Pack Size Change
Form must be submitted with new specification sheet and price list.

 

C.                                    DISCONTINUED PRODUCTS

1.                                       UNFI performs ongoing product
evaluation, and aggressively manages product mix

 

2.                                       Upon notification that an item has been
discontinued (either by supplier or UNFI) or has a UPC or pack size change, UNFI
will:

 

a.                                       Supply inventory count of items and
verify the landed cost of inventory.

 

b.                                      Remove product from inventory and send a
notice to the supplier to arrange for pick up.

 

c.                                       [*CONFIDENTIAL*].

 

d.                                      [*CONFIDENTIAL*].

 

e.                                       [*CONFIDENTIAL*].

 

3.                                       Refrigerated items which reach pull
date will be donated automatically.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

UNITED NATURAL FOODS, INC.

CODE OF CONDUCT FOR SUPPLIERS

 

UNFI has established a set of six Core Values. These Core Values inspire our
approach to business and are fundamental to building successful relationships
with all our stakeholders: Customers, Suppliers, Associates and the Environment.

 

·

Integrity and respect in all of our actions

 

 

·

Trust and accountability in all relationships

 

 

·

Open and honest communication with our employees

 

 

·

Profitable growth of the organization

 

 

·

A safe and healthy work environment

 

 

·

Social and environmental responsibility for the health of the planet

 

UNFI believes that our supplier partners play a major role in shaping and
maintaining our reputation. As we strive to apply these values to our business
practices every day, we now ask that our supplier partners comply with a Code of
Conduct that will allow them to support these same values. UNFI sees this as an
opportunity to extend good business practices throughout the supply chain and
ultimately create a higher standard of business in the world. We intend to use
your support of this policy as a way to raise awareness and standards.

 

Suppliers doing business with UNFI will:

 

COMPLY WITH APPLICABLE LAWS AND PRACTICES:

 

Suppliers will comply with all local and national laws and regulations in the
jurisdictions in which they do business.

 

COMPLY WITH THE FOLLOWING CONDITIONS OF EMPLOYMENT:

 

Compensation: Suppliers will compensate their employees with wages and benefits
which are in compliance with the local and national laws and regulations of the
jurisdictions in which they do business.

 

Hours of Labor: Suppliers must ensure that working hours are consistent with
local regulations. If regulations do not address standard working hours,
suppliers must ensure that work hours are not excessive or unfair.

 

Forced Labor: Suppliers will not use forced labor.

 

--------------------------------------------------------------------------------


 

Child Labor: Suppliers or their subcontractors will not use child labor. Child
labor is defined for these purposes as any person employed at an age younger
than the legal minimum age for working in any specific jurisdiction.

 

Discrimination /Rights: Suppliers will not discriminate on the basis of race,
color, national origin, gender, religion, disability, sexual orientation, and
other similar factors in their employment practices.

 

PROVIDE A SAFE WORKPLACE ENVIRONMENT:

 

Health and Safety: Suppliers will insure that adequate accommodations for the
health and safety of workers have been implemented and are maintained.

 

Security: Suppliers will comply with all USDA requirements for product safety
and maintain adequate security at all production and warehousing facilities to
prevent dangerous exposures to health hazards or perilous cargo.

 

In addition, UNFI would like to be informed of your companies’ activities in
certain areas of interest. Please include information related to your company’s
efforts regarding environmental impact and social responsibility along with your
signed copy of this code of conduct:

 

Finally, we are all aware that some parts of the world demonstrate better
efforts regarding compliance with the above conditions of employment than
others.  If you are doing business with or in any country in areas of the world
known for employing labor practices inconsistent with the above, we ask that you
remain mindful of the above and use your best efforts to cease associating with
any country or entity tolerating or employing these inconsistent labor
practices.

 

The undersigned agrees to the terms outlined in this document and is an
authorized representative of the participating company.

 

Company Name:

 

 

 

 

Authorized Representative:

 

 

 

 

Title:

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------